Citation Nr: 0406105	
Decision Date: 03/08/04    Archive Date: 03/19/04

DOCKET NO.  03-33 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for service-connected 
hemolytic anemia, currently evaluated as non-compensable.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel





INTRODUCTION

The veteran had active service from February 1944 to November 
1945.

This appeal arises from an October 2002 rating decision by 
the St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans' Affairs which continued a non-
compensable evaluation for service-connected hemolytic 
anemia.

In February 2004, the Board received a motion, submitted by 
the veteran's representative, to advance this case on the 
Board's docket.  The motion to advance the appeal was 
granted.  Accordingly, the Board will proceed without delay.


REMAND

The determination has been made that additional development 
is necessary in the current appeal.  There has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5100).  The new law includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits as well as 
an enhanced duty to assist the veteran in obtaining such 
evidence.  

In November 2001, the veteran received notice of the VCAA 
with respect to a claim to establish service connected 
compensation benefits.  However, the veteran had filed a 
claim for an increased rating for service-connected hemolytic 
anemia.  The VCAA notice failed to inform the veteran what 
the evidence must show to establish a claim for an increased 
rating.  

The veteran was first diagnosed with anemia while in active 
duty.   He was granted service connection for hemolytic 
anemia in November 1945.  After submitting an application for 
an increased evaluation, the veteran was afforded a VA 
examination in September 2002.  The examiner diagnosed the 
veteran with hemolytic anemia.  In September 2003, the 
veteran asserted that he had been experiencing increased 
symptoms, including frequent dizzy spells and severe muscle 
weakness, since July 2003 which he attributed to the anemia.  
Therefore, it is necessary to schedule the veteran for 
another VA examination to determine the nature and current 
severity of his anemia, as well as any conditions secondary 
to his service-connected disability.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  The 
RO should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2003).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

2.  The RO should then arrange to have 
the veteran undergo a VA examination in 
order to ascertain the nature and 
severity of his service connected 
anemia.  All appropriate testing should 
be conducted and the examiner must 
specify for the record all symptoms 
which are the result of the service 
connected anemia.  The examiner must 
review the claims file before rendering 
an opinion.  The reasoning which forms 
the basis for the opinions expressed 
should be set forth for the record.

3.  Thereafter, the RO should 
readjudicate the veteran's claim.  If 
the decision remains adverse to the 
veteran, both he and his representative 
should be furnished a supplemental 
statement of the case and provided an 
appropriate period of time in which to 
respond thereto.  The case should then 
be returned to the Board for further 
appellate consideration, if otherwise 
in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




